Relator applied to the presiding judge of this court for a writ of habeas corpus, which was granted, and made returnable on the 19th of October, 1898, before this court in session at Tyler. In response to the writ the respondent makes return that the relator had executed a convict bond to the proper county judge, to wit, of Palo Pinto County, in regard to the matter about which he resorted to said writ, and had been released from custody. For this reason the Assistant Attorney-General moves to dismiss the application from the docket. We believe the motion is well taken, and the application is accordingly dismissed.
Dismissed.
HURT, Presiding Judge, absent.